DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 24-69 are pending in the application.  Claims 1-23 have been cancelled.
Amendments to claims 27-31, 33, 38, 42-46, 48, 53, 58-62, 64 and 69, filed on 8/16/2022, have been entered in the above-identified application.

			
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 


Claims 24-34, 37-49, 52-65 and 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Cuypers et al. (WO 2008/009461 A1, cited on the IDS of 1/2/20) in view of Schlotterbeck et al. (US PGPUB 2011/0281926 A1, cited on the IDS of 1/2/20).
Regarding claims 24-27, 30 and 32, Cuypers teaches a method of growing at least three plants simultaneously in a mineral wool growth substrate, wherein the method comprises positioning the plants for growth in a mineral wool growth substrate, and irrigating the plants with irrigation water over a period of at least three days (Abstract).  Cuypers teaches that the growth substrate comprises binder and wetting agent, the wetting agent comprising ionic surfactant (Abstract).  Cuypers teaches that the growth substrate is formed of mineral wool that can be any of the types of man-made vitreous fibers (page 6, lines 31-33).  Cuypers teaches that each unit of growth substrate is preferably a coherent matrix of mineral fibers connected by cured binder (page 7, lines 9-10).  Cuypers teaches that suitable anionic surfactants include salts (including, for example, sodium, potassium, ammonium and substituted ammonium salts such as mono-,di-and triethanolamine salts) of the anionic sulphate, sulphonate, carboxylate and sarcosinate surfactants (page 7 lines 24-32). 
Cuypers does not explicitly disclose wherein the anionic sulphate (of the wetting agent) is an alkyl ether sulphate.
However, Schlotterbeck teaches seed dressing formulations and plant propagation material comprising or coated with stickers (binders) selected from specific acrylate co-copolymers (Abstract and [0096]).  Schlotterbeck teaches that the formulations may comprise other auxiliaries customary in agrochemical formulations, wherein suitable surfactants (or wetters or emulsifiers) include alkali metal, alkaline earth metal and ammonium salts of alkyl-sulfonates, alkyl sulfates, and laurylether sulfates ([0120] and [0123]; also [0094]-[0095]). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have used laurylether sulphates as the sulphate in the wetting agent of Cuypers in order to provide a sulphate that suitably acts as a wetter and an emulsifier in seed dressing formulations and plant propagation material, wherein the sulphate is also capable of stabilizing polymer sticker (binder) particles in the material, as taught by Schlotterbeck (see Abstract, [0093]-[0095], [0120] and [0123]).
Regarding claims 28-29, as noted above Schlotterbeck teaches lauryl ether sulfates.  Schlotterbeck also teaches that preferred anionic emulsifiers include alkali metal salts and ammonium salts, especially the sodium salts, of alkyl sulfates (wherein the alkyl moiety is C8-C20-alkyl), and of sulfuric monoesters with ethoxylated alkanols (average degree of ethoxylation: from 2 to 50, alkyl moiety: C10-C20) ([0094]).  Schlotterbeck further teaches that further preferred anionic emulsifiers are the C10-C18 alkyl sulfates and the sulfates of ethoxylated C10-C20 alkanols having a degree of ethoxylation of ≤5 ([0095]).
Regarding claims 31, 34 and 38, Schlotterbeck teaches that the ionic surfactant is present in the growth substrate in amounts preferably from 0.01 to 3% (by weight), based on the growth substrate (page 8, lines 30-33).  Schlotterbeck teaches that the binder is generally present in the mineral wool growth substrate in amounts of from 0.1 to 10% based on the substrate (page 7 lines 18-19).  Schlotterbeck also teaches that preferably the amount (by weight) of ionic surfactant based on the weight of binder (dry matter) is in the range 0.01 to 5%, preferably 0.5 to 4% (page 9, lines 1-2).
Regarding claim 33, Schlotterbeck teaches that the density of the growth substrate can be up to 200 kg/m3 but is generally in the range 10 to 150 kg/m3 (page 7 lines 4-6).
Regarding claim 37, Schlotterbeck teaches that the binder is preferably a phenol formaldehyde resin or urea formaldehyde resin, in particular phenol urea formaldehyde (PUF) resin (page 7, lines 14-16).
Regarding claims 39-49 and 52-53, Cuypers in view of Schlotterbeck remains similarly as applied above to claims 24-34 and 37-38.  Cuypers further teaches that the method may be any method of growing plants in a mineral wool substrate, wherein these applications include germination of seedlings (page 9, lines 20-22).  
Regarding claims 54-65 and 68-69, Cuypers in view of Schlotterbeck remains similarly as applied above to claims 24-34 and 37-38.  Cuypers further teaches that the mineral wool growth substrate can be made in conventional manner, including by collecting the fibers as a primary web and consolidating the collected fibers (page 14, lines 21-28).  Cuypers teaches that a binder is, conventionally, usually added by spraying on to the fiber after formation but before collection and consolidation, wherein in the invention the binder is usually a curable binder and is normally cured as the consolidated product passes through a curing oven (same section).  Cuypers further teaches that the binder is usually applied to the fibers by spraying of a solution of the binder components in finely divided/atomised form, that the wetting agent is also generally applied to the fibers as an atomised/finely divided spray, and that the wetting agent and binder may be applied to the fibers simultaneously or separately (page 15, lines 1-14).


Claims 24-27, 29-36, 38-42, 44-51, 53-58, 60-67 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Naerum et al. (WO 2012/028650 A1, cited on the IDS of 1/2/2020) in view of Olson et al. (WO 2013/040403 A1, cited on the IDS of 1/2/20).

Regarding claims 24-27, 29-30 and 32, Naerum teaches a method of growing plants in a mineral wool growth substrate by providing at least one mineral wool growth substrate comprising manmade vitreous fibers bonded with a cured binder composition, and positioning one or more seeds or plants for growth in the growth substrate (Abstract).  Naerum teaches that the mineral fiber product has improved water handling properties, in particular a higher re-saturation value and higher WC-10 (irrigating as claimed) (page 5 lines 17-22, and page 20 line 20 to page 21 line 5).  Naerum teaches that usually a wetting agent is also provided (page 1 lines 1-4).  Naerum teaches that the growth substrate product preferably comprises a wetting agent, which is preferably an anionic surfactant, including salts (including, for example, sodium, potassium, ammonium and substituted ammonium salts such as mono-,di-and triethanolamine salts) of the anionic sulphate,  sulphonate, carboxylate and sarcosinate surfactants (page 12, lines 3-14).
Naerum does not explicitly disclose wherein the sulphate (of the wetting agent) is an alkyl ether sulphate.
However, Olson teaches a soil improver that comprises surfactants such as sodium lauryl ether sulfate (Abstract and [0015]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have used sodium lauryl ether sulfate as the sulfate surfactant of Naerum in order to provide a surfactant that can aid in delivery of nutrients by acting as a penetrant of root walls, cell walls, seed walls, etc., and can also serve as a micronutrient source for microbes and/or fungi as plants are grown, as taught by Olson (see [0003]-[0004], [0010]-[0011] and [0013]-[0015]).
Regarding claims 31, 34 and 38, Naerum teaches that the ionic surfactant (wetting agent) is present in the mineral fiber product in amounts preferably from 0.01 to 3% (by weight), based on mineral fiber product, more preferably 0.05 to 1 %, in particular, 0.1 to 0.8% (page 14, lines 20-22).  Naerum teaches that the aqueous binder composition is normally applied in an amount of 1.5 to 6% by weight of the bonded mineral fiber product on a dry basis (pages 18-19, lines 32-4).  Naerum also teaches that the binder content can be relatively high in the invention, for instance at least 3% (same paragraph).
Regarding claim 33, Naerum teaches that the average density of the growth substrate is preferably 50-100 kg/m3, preferably 60-95 kg/m3, most preferably 70-90 kg/m3 (page 17, lines 17-18).
Regarding claims 35-36, Naerum teaches that the binder composition prior to curing comprises: a) a sugar component, and b) a reaction product of a polycarboxylic acid component and an alkanolamine, wherein the binder composition prior to curing contains at least 42% by weight, preferably 42-75% by weight, of the sugar component based on the total weight (dry matter) of the binder components (Abstract and page 9 lines 19-25).
Regarding claims 39-42, 44-51 and 53, Naerum in view of Olson remains similarly as applied above to claims 24-27, 29-36 and 38.  Naerum further teaches positioning one or more seeds for growth in the growth substrate, and a method of growing a plant from a seed, in particular a method of propagation (Abstract, pages 5-6 lines 27-4, and page 17 lines 19-25).
Regarding claims 54-58, 60-67 and 69, Naerum in view of Olson remains similarly as applied above to claims 24-27, 29-36 and 38.  Naerum further teaches a method of making a mineral fiber product comprising the steps of: (i) providing MMVF (man-made vitreous fibers); (ii) spraying the MMVF with a binder composition; (iii) spraying the MMVF with a wetting agent; (iv) collecting and consolidating the MMVF; and (v) curing the binder composition (page 4 lines 22-30).  Naerum teaches that spraying of the binder composition and the wetting agent is often done substantially simultaneously but can be done sequentially (page 5 lines 5-9).


Response to Arguments

Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive. 

Applicant contends that Cuypers does not explicitly disclose an embodiment in which the surfactant is an alkyl ether sulfate (AES), and that Cuypers furthermore teaches the skilled artisan that the preferred class of surfactants is the anionic sulfonate surfactants, in particular linear alkyl benzene sulfonate surfactants (LAS).  Applicant contends that the data in the application (Examples 1-5) demonstrates that the use of AES wetting agent instead of LAS wetting agent is associated with a significant reduction in the variability of wetting between growth substrates.  Applicant contends that the data in the application therefore shows significant and unexpected benefits of using AES as the wetting agent over the preferred wetting agent of Cuypers.  Applicant make similar arguments with regard to Naerum.

Regarding these contentions, the examiner notes that while applicant’s data may show better wettability for use of the AES wetting agent compared to use of the LAS wetting agent, there is no evidence of record that the wettability is unexpectedly better.  In this regard, the examiner notes that materials such as wetting agents vary in wettability, and it is unclear from applicant’s evidence what is unexpected and what isn’t.  It is also unclear what wetting agent(s) specifically are used in applicant’s examples, and thus applicant has not shown that the wettability results would be unexpectedly better over the range of possible alkyl ether sulfates claimed (e.g. note claim 24, and the varying degrees of ethoxylation and possible R groups recited in claims 28 and 29).  Similarly, while data is shown for growth substrates made of stone wool, applicant has not shown that wettability results would be unexpectedly better over a range of man-made vitreous fibers as claimed.  The examiner notes it is also unclear what weight percentages of each wetting agent are used in applicant’s examples.  Thus, it is unclear how applicant’s evidence demonstrates unexpected results.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789